FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CYNTHIA MARIE LONG, individually,      
and as Personal Representative of
the Estate of Dustan Dominic
Long,                                       No. 05-16567
                Plaintiff-Appellant,          D.C. No.
                 v.                        CV-02-00271-
CITY AND COUNTY OF HONOLULU;                 SPK/KSC
PATRICK A. STERLING, Officer,                OPINION
Honolulu Police Department; JOHN
DOES, 1-10,
              Defendants-Appellees.
                                       
        Appeal from the United States District Court
                 for the District of Hawaii
      Samuel P. King, Senior District Judge, Presiding

                 Argued and Submitted
           November 5, 2007—Honolulu, Hawaii

                  Filed December 21, 2007

Before: Diarmuid F. O’Scannlain, A. Wallace Tashima, and
           Milan D. Smith, Jr., Circuit Judges.

           Opinion by Judge Milan D. Smith, Jr.




                            16613
                  LONG v. HONOLULU              16615


                     COUNSEL

Jack Schweigert, Honolulu, Hawaii, for the plaintiff-
appellant.
16616                  LONG v. HONOLULU
Brian Y. Hiyane, Honolulu, Hawaii, for the defendants-
appellees.


                          OPINION

MILAN D. SMITH, JR., Circuit Judge:

   Cynthia Long (Ms. Long), mother of decedent Dustan Long
(Long), appeals the grant of a motion for summary judgment
in favor of Defendants, City and County of Honolulu, and
police officer, Patrick Sterling. Ms. Long primarily contends
that Sterling used deadly force against her son in violation of
his Fourth Amendment rights and that the district court erred
in granting Sterling qualified immunity. Because we conclude
that Sterling acted in an objectively reasonable manner under
the circumstances, we affirm the district court’s judgment. See
Long v. City & County of Honolulu, 378 F. Supp. 2d 1241 (D.
Haw. 2005).

                  I.   Factual Background

   On the night of June 3, 2001, Long invited people to a party
at his home. At approximately 2 a.m., an uninvited group
arrived, harassed another guest, and instigated a fight. In
response, Long fired shots from a .22 caliber rifle—once to
demand that all of his guests leave and again shortly thereafter
in an attempt to stop several uninvited persons from beating
his friend, Chauncery Jarvis. As the uninvited group got into
a car to leave, Long fired several more shots in their direction,
hitting two of the passengers, who then called the police.

   As the party ended, Long and his friend, Kurt Umeno, car-
ried Jarvis to the back of the house by the Jacuzzi, where he
lay until the police found and awakened him several hours
later.
                          LONG v. HONOLULU                        16617
   The police arrived soon thereafter and were later replaced
by a SWAT team. The SWAT team manned the perimeter of
the house. Long and Umeno spoke several times over the
phone. Umeno claims that Long was scared that the police
would shoot him and that he wanted to surrender. In any
event, the police told Long to surrender, but he did not, and
initially barricaded himself in the house.

   Long was agitated throughout the night and held a .22 cali-
ber rifle as he walked around the property. He shouted various
threats at the police. For example, at 4:07 a.m., he told the
police that they had ten seconds to get the “fuck out of his
yard” and started a countdown. The evidence suggests that he
then fired a shot toward the front of the house. He also threat-
ened to shoot out the lights the police were shining on the
property.

   Officers Sterling and Dalbec were positioned as snipers on
the roof of a house across the street, some 220 feet away from
where Long was located. Immediately before Sterling fatally
shot Long, Officers Marini and Cannella were positioned to
the side of the house, behind a large bamboo hedge. Long was
walking back and forth between a carport and a garage just on
the other side of the hedge where officers Marini and Can-
nella were located and was aware of the officers’ presence.

  According to the CAD report, at 4:47 a.m., officers Marini
and Cannella reported that they jumped into a ditch for cover
because Long was shouting threats.1 Officer Marini claims
   1
     A CAD report is a stenographic record created by a radio dispatcher
whose duty it is to type everything heard over the radio frequency, which
also marks the time of the statements fairly accurately.
  Contrary to the CAD report, Marini and Cannella testified that they
jumped into the ditch as Long was shooting at them at 4:52 a.m., creating
a discrepancy of four minutes between the CAD report and their testi-
mony. This discrepancy is not material for the purposes of determining
whether it was objectively reasonable for Officer Sterling to shoot Long.
16618                  LONG v. HONOLULU
that he heard Long yell, “I told you fuckers get the fuck back.
Have some of this.” At 4:51 a.m. the officers said over the
radio, “Shots fired. He just shoot [sic] at us.”

   Upon hearing this radio call, Sterling shot Long. According
to Sterling, he saw Long raise his rifle to about chest level and
fire one shot immediately prior to the radio call. The police,
however, were not able to recover a shell casing from this
alleged shot, so we assume no shot was actually fired. Sterling
claims that he then lost sight of Long. Ms. Long’s expert con-
tends that Sterling could not have lost sight of Long.

   The police waited for a light armored vehicle to arrive
before entering the property. The CAD report indicates that
the police attempted to contact Long by calling the house
phone, were unsure where Long was, and did not know
whether it was safe to enter the premises. After the police
finally entered the property, Long was found dead at 6:23
a.m., with a rifle located to the right of his body.

                II.   Procedural Background

   Ms. Long, in her individual capacity and as representative
of Long’s estate, commenced this action against Sterling and
the City and County of Honolulu. Ms. Long sought damages
under 42 U.S.C. § 1983 for use of excessive force against
Long, the city’s failure to render medical aid, and the munici-
pality’s failure to train officers on the use of deadly force. She
also brought related state law claims.

  Defendants moved for summary judgment, arguing that
Sterling was entitled to qualified immunity and that no evi-
dence existed to support municipal liability. The motion was
denied without prejudice to allow for more discovery. Defen-
dants later renewed their motion. The district court then
granted the Defendants’ motion, holding that there was no
constitutional violation and no basis for municipal liability,
and entered final judgment. Ms. Long timely appeals.
                        LONG v. HONOLULU                    16619
          III.   Standard of Review and Jurisdiction

   We review the grant of a motion for summary judgment de
novo. Blankenhorn v. City of Orange, 485 F.3d 463, 470 (9th
Cir. 2007). The district court’s decision on qualified immunity
is also reviewed de novo. Id. Under this standard, the facts are
viewed in the light most favorable to the nonmoving party,
and all reasonable inferences are drawn in that party’s favor.
Brosseau v. Haugen, 543 U.S. 194, 195 n.2, 197 (2004);
Blankenhorn, 485 F.3d at 470. In a Fourth Amendment exces-
sive force case, “defendants can still win on summary judg-
ment if the district court concludes, after resolving all factual
disputes in favor of the plaintiff, that the officer’s use of force
was objectively reasonable under the circumstances.” Scott v.
Henrich, 39 F.3d 912, 915 (9th Cir. 1994).

     We have jurisdiction under 28 U.S.C. § 1291.

                        IV.   Discussion

A.     Qualified Immunity

   [1] The defense of qualified immunity “shields government
officials performing discretionary functions from liability for
civil damages ‘insofar as their conduct does not violate
clearly established statutory or constitutional rights of which
a reasonable person would have known.’ ” Scott, 39 F.3d at
914 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982)).

   Where an officer raises this defense, we undertake a two
part analysis. First, we ask, “Taken in the light most favorable
to the party asserting the injury, do the facts alleged show the
officer’s conduct violated a constitutional right?” Saucier v.
Katz, 533 U.S. 194, 201 (2001). If no violation occurred on
the alleged facts, this ends the inquiry. Id. “On the other hand,
if a violation could be made out on a favorable view of the
16620                  LONG v. HONOLULU
parties’ submissions,” we then look to see whether the vio-
lated right was clearly established. Id.

   [2] Claims of excessive and deadly force are analyzed
under the Fourth Amendment’s reasonableness standard. Gra-
ham v. Connor, 490 U.S. 386, 395 (1989); Tennessee v. Gar-
ner, 471 U.S. 1, 7 (1985). We must determine whether this
shooting was objectively reasonable in light of the facts and
circumstances confronting the officers “from the perspective
of a reasonable officer on the scene, rather than with the 20/
20 vision of hindsight.” Graham, 490 U.S. at 396-97. The use
of deadly force is “reasonable only if the officer has probable
cause to believe that the suspect poses a significant threat of
death or serious physical injury to the officer or others.” Scott,
39 F.3d at 914 (quoting Garner, 471 U.S. at 3). We must
allow for “the fact that police officers are often forced to
make split-second judgments—in circumstances that are
tense, uncertain, and rapidly evolving about the amount of
force that is necessary in a particular situation.” Id. (quoting
Graham, 490 U.S. at 396-97). Factors to consider include “the
severity of the crime at issue, whether the suspect poses an
immediate threat to the safety of the officers or others, and
whether he is actively resisting arrest or attempting to evade
arrest by flight.” Graham, 490 U.S. at 396.

   [3] We hold that Officer Sterling’s conduct meets the
objective reasonableness standard. Prior to taking the fatal
shot, Sterling had observed Long’s agitated behavior, heard
him threaten to shoot the police, observed him carrying a .22
caliber rifle, and knew that he had previously shot at a car full
of people and wounded two people therein earlier that night.
Under these circumstances, when fellow officers radioed that
Long was yelling threats at them and then radioed that Long
was shooting at them, Sterling had probable cause to believe
that Long posed an immediate danger to these officers. In the
exigent circumstances of the night, Sterling acted in an objec-
tively reasonable manner.
                       LONG v. HONOLULU                    16621
   We are mindful that we must be wary of self-serving
accounts by police officers when the only non-police eyewit-
ness is dead. See Scott, 39 F.3d at 915. We note, however, that
here, unlike the situation in Scott, we have the benefit of mul-
tiple eye witnesses and a CAD report that fairly accurately
recorded the SWAT team’s activities on the night of Long’s
death.

   [4] Ms. Long’s claims of factual error in the police
accounts do not change our analysis. From the perspective of
a reasonable officer in Sterling’s position, it is immaterial
whether Marini and Cannella jumped into the ditch at 4:47 or
4:52 a.m. Though a closer question, whether Long actually
fired his rifle at these officers is also immaterial. It is enough
that Sterling heard the radio transmission and observed Long
point the rifle in the officers’ direction.

   [5] Accordingly, we hold that Officer Sterling did not vio-
late Long’s Fourth Amendment rights and that he is entitled
to qualified immunity.

B.   Municipal Liability

   Ms. Long contends that the city is also liable because it
failed to properly train the officers on the use of deadly force,
ratified Sterling’s unconstitutional conduct, failed to properly
supervise and control its officers, and failed to render medical
aid to Long.

   [6] If no constitutional violation occurred, the municipality
cannot be held liable and whether “the departmental regula-
tions might have authorized the use of constitutionally exces-
sive force is quite beside the point.” City of Los Angeles v.
Heller, 475 U.S. 796, 799 (1986) (emphasis omitted).

  We also reject the claim that the police officers were inade-
quately trained on the use of deadly force. “Only where a
municipality’s failure to train its employees in a relevant
16622                       LONG v. HONOLULU
respect evidences a ‘deliberate indifference’ to the rights of its
inhabitants can such a shortcoming be properly thought of as
a city ‘policy or custom’ that is actionable under § 1983.” City
of Canton v. Harris, 489 U.S. 378, 389 (1989). If there was
no constitutional violation of Long’s rights, there is “no basis
for finding the officers inadequately trained.” Scott, 39 F.3d
at 916.

   Similarly, the city cannot be held liable for the failure to
render medical aid without evidence that the failure to render
aid was pursuant to a city policy or custom. City of Canton,
489 U.S. at 388-89 & n.8. Ms. Long claims that the city is lia-
ble “because of its duty to render reasonable care to the sus-
pect it shoots.” The municipality, however, cannot be liable
under a respondeat superior theory. Monell v. Dep’t of Soc.
Servs, 436 U.S. 658, 691 (1978).

C.     State Law Claims

   [7] Ms. Long contends that the district court abused its dis-
cretion by retaining jurisdiction over pendent state claims
after the original federal claims had been dismissed. The
retention of jurisdiction was proper. “[A] federal district court
with power to hear state law claims has discretion to keep, or
decline to keep, them under the conditions set out in [28
U.S.C.] § 1367(c) . . . .”2 Acri v. Varian Assoc., Inc., 114 F.3d
999, 1000 (9th Cir. 1997) (en banc).
  2
     28 U.S.C. § 1367(c) states:
      The district court may decline to exercise supplemental jurisdic-
      tion over a claim . . . if—
          (1) the claim raises a novel or complex issue of State law,
          (2) the claim substantially predominates over the claim or
          claims over which the district court has original jurisdiction,
          (3) the district court has dismissed all claims over which it
          has original jurisdiction, or
          (4) in exceptional circumstances, there are other compelling
          reasons for declining jurisdiction.
                          LONG v. HONOLULU                          16623
   On appeal, Ms. Long’s state law claims are for the inten-
tional infliction of emotional distress, gross negligence, and
negligent training, supervision, and control. She also makes a
request for punitive damages.3 We hold that these state law
claims are meritless and were properly dismissed. Accord-
ingly, Ms. Long’s punitive damage claims also fail.

  1) Intentional Infliction of Emotional Distress

   In Hawaii, the elements of an action for intentional inflic-
tion of emotional distress are adopted from the Restatement
(Second) of Torts § 46 (1965) and are: 1) that the conduct
allegedly causing the harm was intentional or reckless, 2) that
the conduct was outrageous, and 3) that the conduct caused 4)
extreme emotional distress to another. Hac v. Univ. of
Hawaii, 73 P.3d 46, 49 (Haw. 2003). The restatement defines
outrageous as “so extreme in degree, as to go beyond all pos-
sible bounds of decency, and to be regarded as atrocious, and
utterly intolerable in a civilized community.” Nagata v. Quest
Diagnostics, Inc., 303 F. Supp. 2d 1121, 1127 (D. Hawaii
2004) (quoting Restatement (Second) of Torts § 46, cmt. d).

  Sterling’s behavior could not be outrageous because he
acted in an objectively reasonable manner. The district court
properly dismissed this claim.

  2) Gross Negligence

   Gross negligence is the “entire want of care which would
raise a presumption of conscious indifference to conse-
quences.” Yoshizawa v. Hewitt, 52 F.2d 411, 413 (9th Cir.
  3
    Ms. Long also pleaded wrongful death and negligent infliction of emo-
tional distress at the district court level. Since she did not argue these
claims on appeal, we do not address them here. We also do not address
the defense of qualified privilege available under Hawaii state law because
Defendants failed to raise the issue. See Towse v. Hawaii, 647 P.2d 696,
702 (1982).
16624                  LONG v. HONOLULU
1931) (construing Hawaii territorial law). Without further
explanation, Ms. Long points to three things as evidence of
gross negligence: 1) failure to render medical aid, 2) the esti-
mated six shootings per year that occurred under the deadly
force policy in effect at the time of Long’s shooting, and 3)
the Chief’s ratification of Sterling’s conduct without inquiring
further into some inconsistencies in the evidence.

   The district court did not err in finding no evidence of gross
negligence. The police force’s decision to wait for a light
armored vehicle for safety reasons does not rise to the level
of conscious indifference, even if the delay may have contrib-
uted to Long’s death. Moreover, there is no evidence in the
record that the deadly force policy and the Chief’s investiga-
tion were inadequate and contributed to Long’s death.

  3) Negligent Training, Supervision, and Control

   Because there is no evidentiary basis to conclude that the
city was grossly negligent in its training of its police officers,
the claim of negligent training, supervision, and control nec-
essarily fails.

  The judgment of the district court is

  AFFIRMED.